DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on Jan. 04, 2022 with respect to the amended claims have been acknowledged but not found persuasive.  Currently claims 1-5, 7-11, and 14-18 are rejected; and claims 6, 12, 13, 19, and 20 are objected.
	With respect to independent claims Applicant argues that cited references do not teach a printer that determines operation states of the printer.  Examiner respectfully disagrees.  As stated in col 4: lines 22-24 of Matsuzawa: “the printer 20 including a function processor for monitoring the presence of abnormalities, such as running out of toner and papers or the cover opening.”  The presence of an abnormality indicates an operation state of the printer.  

Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-5, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa (EP Pub: 721158A1) and in further view of Hirose (US Pub: 2013/0318528) and Saito (US Pub: 2018/0039454). 	Regarding claim 1 (currently amended), Matsuzawa teaches: A printer system, comprising: a host computer configured to generate and transmit print data; and a printer connected to the host computer via a communication line and configured to receive the print data and perform printing based on the print data [col 4: lines 5-8, col 3: lines 34-35, col 5: lines 31-33, col 6: lines 1-4], wherein the host computer includes: a first communication interface connected to the printer; a first display; and a first processor configured to perform a first monitoring operation to determine operation states of the host computer and the printer and a communication state of the communication line in association with a monitored time, and control the first display to display a result of the first monitoring operation [fig. 4: 10, 11, col 4: lines 5-22, lines 25-35, col 5: lines 47-54], and the printer includes: a second communication interface connected to the host computer; a second display; and a second processor configured to perform a second monitoring operation to determine operation states of the host computer and the printer and a communication state of the communication line in association with a monitored time, and control the second display to display a result of the second monitoring operation [col 4: lines 5-24, lines 36-55, col 7: lines 12-20].
Matsuzawa introduces a bidirectional interface between the host computer and the printer for transmitting printer and host operation state associated with error condition.  Matsuzawa does not specify operation state of the printer and the host or communication state of communication line in association with a monitored time.  In the 
Therefore, given Hirose and Saito’s teaching on monitoring state of host computer and communication line in association with time, and Matsuzawa’s prescription on monitoring and displaying printer and host state on both the printer and the connected host through bidirectional communication, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to implement a bidirectional communication between a printer and a host for displaying devices and communication line status on both devices for providing user convenience for data notification and comparison. 	
Regarding claim 2 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsuzawa further teaches: The printer system according to claim 1, wherein the operation state of the host computer determined through the first monitoring operation includes a same operation state parameter as the operation state of the host computer determined through the second monitoring operation [col 5: lines 47-54, col 7: lines 2-17 (Print data error status is shared with and display on both the printer and the host.)].  Therefore, given Matsuzawa’s teaching on monitoring and displaying printer operating state information on both the printer and the host and Matsuzawa in view of Hirose and Saito’s teaching on monitoring printer, host, and communication line status, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all 
Regarding claims 3 and 4 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Claims 3 and 4 have been analyzed and rejected with regard to claim 2. 	Regarding claim 5 (currently amended), the rationale applied to the claim 1 rejection has been incorporated herein.  Matsuzawa further teaches: The printer system according to claim 1, wherein the operation state of the host computer determined through the second monitoring operation includes an amount of print data recognized by the second processor as being transmitted from the host computer and an amount of print data recognized by the second processor as being received by the printer [col 5: lines 31-46, col 6: lines 39-46 (The analyzer monitors amount of print data transmitted from the host as being transmitted and analyzes and recognizes error and transmits the analyzed print data back to the host and printing section as being received.)]
Claim 7 (currently amended) has been analyzed and rejected with regard to claim 1.
Regarding claims 8 (original), 9 (currently amended), 10 (original) and 11 (currently amended), the rationale applied to the rejection of claim 7 has been incorporated herein.  Claims 8-11 have been analyzed and rejected with regard to 
Claim 14 (currently amended) has been analyzed and rejected with regard to claim 1.
Regarding claims 15 (original), 16 (currently amended), 17 (original) and 18 (currently amended), the rationale applied to the rejection of claim 14 has been incorporated herein.  Claims 15-18 have been analyzed and rejected with regard to claims 2-5 respectively.
Allowable Subject Matter
5.	Claims 6, 12, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	There is no new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then 

Contact
7.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO 

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674